Citation Nr: 0214799	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  00-19 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for post-
operative residuals of a dislocated left shoulder, currently 
rated as 20 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The appellant served on active duty from July 1968 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and November 1999 rating decisions 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which denied the 
veteran's claim for a disability rating in excess of 10 
percent for his service-connected left shoulder disability.  

This case was previously before the Board in October 2001, at 
which time the matter was referred to the RO for additional 
development.  While on remand, the RO rendered a July 2002 
rating decision increasing the veteran's disability rating 
for his service-connected left shoulder to 20 percent.  The 
case has since been returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  The veteran is right-handed.

2.  The veteran's service-connected left shoulder disability 
causes limitation of function consistent with limitation of 
motion of the arm to the shoulder level; he does not have 
fibrous union, ankylosis, or nonunion of a joint.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
20 percent for service-connected left shoulder disability 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201, 
5202, 5203 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the severity of his service-
connected left shoulder disability is greater than the 
assigned disability rating reflects.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which allows for ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1 
(2001).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In addition, the 
evaluation of the same disability under various diagnoses, 
and the evaluation of the same manifestations under different 
diagnoses, are to be avoided.  38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, 
however, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 requires 
consideration of functional losses due to pain and weakness, 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  As arthritis is a part of 
the disability at issue, 38 C.F.R. § 4.59 has also been 
considered. 

The relevant medical evidence consists of a May 2002 VA 
orthopedic examination report, which recounts the veteran's 
history and notes that the veteran's claims file and medical 
records were thoroughly reviewed.  Objectively, there was 
tenderness over the anterior left shoulder at the incision 
site from his previous surgery.  Range of motion was as 
follows:  forward flexion from 0 to 180 degrees; abduction 
from 0 to 90 degrees; external rotation from 0 to 15 degrees; 
and internal rotation from 0 to 90 degrees.  The diagnosis 
was as follows:  status post dislocation of the left shoulder 
with surgical repair, and mild residual degenerative joint 
disease with about a 20 percent loss of function.  

The veteran's left shoulder disability is currently rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5203, which provides 
the schedular criteria for impairment of the clavicle and 
scapula.  The veteran has already been assigned the maximum 
20 percent disability rating allowable under this diagnostic 
code, for symptoms approximating either dislocation or 
nonunion with loose movement.  

The Board has considered Diagnostic Codes 5200, 5201 and 
5202, which provide for higher disability ratings assignable 
for the shoulder.  However, as the veteran's left shoulder 
disability is not productive of ankylosis, limitation of 
motion of the arm to 25 degrees from the side, or fibrous 
union, nonunion or loss of the head of the humerus, the 
assignment of higher rating is not warranted for the minor 
extremity.  (The veteran's service medical records show that 
he is right-handed.)

Further, the Board has considered the application of 
38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. 202, and the 
affect of pain on motion, weakness, fatigability, and 
incoordination that the veteran may have with respect to 
functional loss, including during flare-ups.  Tenderness was 
noted at the May 2002 examination, but limitation of motion 
was to the level of the shoulder (abduction was performed 
only to 90 degrees.)  Additionally, while the veteran has 
problems with pain and tenderness, the examiner concluded 
that his degenerative changes were mild and resulting in 
about a 20 percent loss.  This is consistent with the RO's 
award of a 20 percent rating.  There is no objective medical 
evidence to show that pain, weakness, or any other of the 
DeLuca factors result in any additional functional limitation 
to a degree that would support a rating in excess of 20 
percent at this time.

The Board has also considered the contention made by the 
veteran's accredited representative that he should be 
assigned a separate compensable disability rating for the 
diagnosis of arthritis in the left shoulder.  However, the 
Board finds no basis for such an action.  Generally speaking, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis is to be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the affected 
joint(s).  As the veteran has already been rated by the RO 
under Diagnostic Code 5203, which contemplates limitation of 
motion, under the circumstance of this case the assignment of 
a separate rating for arthritis is precluded by application 
of 38 C.F.R. § 4.14, which prohibits the evaluation of the 
same disability under various diagnoses, and the evaluation 
of the same manifestations under different diagnoses.  
Moreover, it should be pointed out that each of the 
Diagnostic Codes for rating minor extremity shoulder and arm 
dysfunction contemplates problems with movement.  
Consequently, having concluded that the veteran's functional 
losses equate to limitation of movement to the shoulder 
level, a separate rating is not warranted.  Additionally, for 
the reasons discussed above, a higher rating is not 
assignable under any of the potentially applicable rating 
codes.  In order to assign a higher rating for the minor 
extremity, ankylosis, limitation of motion to 25 degrees from 
the side, or impairment of the humerus to the extent of 
fibrous union, nonunion or flail joint must be shown.  
Diagnostic Codes 5200, 5201, 5202.  The veteran does not 
experience any such problem.  Consequently, the preponderance 
of the evidence is against the claim.

In arriving at its decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  VA has 
since issued regulations consistent with this law.  See 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefit sought on appeal.  The Board concludes that the 
discussions in the rating decisions, statement of the case, 
supplemental statement of the case, Board remand, and other 
correspondence from the RO have informed the appellant of the 
information and evidence necessary to substantiate the claim, 
and have therefore satisfied the notification requirements.  
See Quartuccio v. Principi, 16 Vet. App.  183,187 (2002) 
(requiring VA to notify the veteran of what evidence he was 
required to provide and what evidence the VA would attempt to 
obtain).  The Board finds that the medical evidence of record 
contains the findings necessary to apply the pertinent law.  
The Board also finds that the record as it stands is adequate 
to allow for review of the claim herein addressed and that no 
further action is necessary to meet the requirements of the 
VCAA.  Consequently, further development to fulfill the duty 
to notify or duty to assist is not necessary.  It may 
therefore be said that, under the circumstances of this case, 
further action to address the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no additional benefit flowing 
to the veteran are to be avoided).


ORDER

A disability rating in excess of 20 percent for a service-
connected left shoulder disability is denied. 



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

